DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 9, 10, 12, 18 and 19 in the amendment filed on 1/28/2022. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 1/28/2022 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“receiving source datasets relating to a source domain and a target dataset relating to a target domain of interest, wherein each dataset is arranged in a tabular format comprising columns that correspond to features of the dataset and rows that correspond to instances of the dataset, and wherein the source datasets and the target dataset comprise a same feature space, and wherein each source dataset is paired with the target dataset as part of a source-target dataset pair;
pre-processing each source-target dataset pair to remove any non-intersecting columns;
calculating, via the processor, at least two of a dataset similarity score, a row similarity score, and a column similarity score for each source-target dataset pair; and
summarizing, via the processor, the at least two of the dataset similarity score, the row similarity score, and the column similarity score for each source-target dataset pair to identify at least one source dataset that is most similar to the target dataset, wherein the summarizing comprises:
	finding a summarization statistic of the at least two of the dataset similarity score, the row similarity score, and the column similarity score for each source-target dataset pair; and
	outputting the summarization statistic as an overall similarity score for each source-target dataset pair”, as recited in the independent claims 1, 10 and 19.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/8/2022